                               UNITED STATES I)ISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Fredrick Demond Battle                                              Docket No. 5:09-CR-150-1D

                               Petition for Action on Supervised Release

COMES NOW Jonathan A. Holmes, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Fredrick Demond Battle, who, upon an earlier
plea of guilty to Conspiracy to Distribute and Possess With the Intent to Distribute More than 500 Grams
of Cocaine in violation of 21 U.S.C. § 846, was sentenced by the Honorable James C. Dever III, U.S.
District Judge, on April 8, 2010, to the custody of the Bureau of Prisons for a term of 120 months. It was
further ordered that upon release from imprisonment the defendant be placed on supervised release for a
period of 60 months.

   Fredrick Demond Battle was released from custody on August 5, 2017, at which time the term of
supervised release commenced.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

The defendant has not had any violation conduct since being on supervision. However, he does have a
serious criminal history including multiple instances of Resisting a Public Officer. A Cognitive Behavioral
Therapy program would further assist him to address his criminal thinking patterns and avoid risky behavior
in the future. As a result, the probation office is recommending that his conditions of release be modified
to add a Cognitive Behavioral Therapy condition.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.

PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

    1. The defendant shall participate in a cognitive behavioral program as directed by the probation office.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


Isl Maurice J. Foy                                    Isl Jonathan A. Holmes
Maurice J. Foy                                        Jonathan A Holmes
Supervising U.S. Probation Officer                    U.S. Probation Officer
                                                      310 New Bern Avenue, Room 610
                                                      Raleigh, NC 27601-1441
                                                      Phone:9196104087
                                                      Executed On: September 23, 2020




              Case 5:09-cr-00150-D Document 95 Filed 09/24/20 Page 1 of 2
...

      Fredrick Demond Battle
      Docket No. 5:09-CR-150-1D
      Petition For Action
      Page2


                                            ORDER OF THE COURT

      Considered and ordered this      1 4-    day of   J a.pk N. h..t..A.,   , 2020, and ordered filed and
      made a part of the records in the above case.


      Ja; C. Dever III
      U.S. District Judge




                    Case 5:09-cr-00150-D Document 95 Filed 09/24/20 Page 2 of 2
